UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2333



DANIEL T. MILLER, JR.,

                                            Plaintiff - Appellant,
          and


HELEN MELTON,

                                                           Plaintiff,

          versus


GLENN V. LONGACRE, JR.; WANDA LONGACRE; JOHN
MOORE; HELEN MOORE; ANY AND ALL JOHN AND JANE
DOE CLAIMANTS,

                                           Defendants - Appellees,
          and


BROOKS RUN COAL COMPANY,

                                                           Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-96-175-2)


Submitted:   December 5, 2000          Decided:     December 19, 2000


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.
Affirmed by unpublished per curiam opinion.


Daniel T. Miller, Jr., Appellant Pro Se. William Tracey Weber,
Jr., WEBER & WEBER, Weston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel T. Miller appeals the district court’s judgment and

order adopting the magistrate judge’s recommendation and dismissing

his action to quiet title.   We have reviewed the record and the

district court’s order and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Miller v.

Longacre, No. CA-96-175-2 (N.D.W. Va. Sept. 28, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED



                                2